          Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 1 of 8




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se and
 6   Attorney for Defendant AMY
 7   N. TIRRE
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                           OAKLAND DIVISION
10
11   ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
12   Attorney General,                                   DEFENDANT AMY N. TIRRE’S NOTICE
            Plaintiff,                                   OF MOTION AND MOTION TO DISMISS
13                                                       COMPLAINT PURSUANT TO FED. R. CIV.
     v.
14                                                       P. 12(b)(6); MEMORANDUM OF POINTS
     BRUCE T. BEESLEY, et al.,                           AND AUTHORITIES IN SUPPORT;
15          Defendants.                                  CERTIFICATE OF SERVICE
16                                                          Date: May 24, 2019
                                                           Time: 9:00 a.m.
17                                                         Court: Courtroom 5
18
                                                          Complaint Filed: March 21, 2019
19                                                        Trial Date: None Set

20                 NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
21          PLEASE TAKE NOTICE that on May 24, 2019, at 9:00 a.m., in Courtroom 5 of the
22   United States District Court for the Northern District of California, Oakland Division, located at
23   1301 Clay Street, Oakland, California 94612, Defendant AMY N. TIRRE (“TIRRE”) [incorrectly
24   sued as “AMY TIERRE”] will, and hereby does, move the Court to dismiss the Complaint
25   (“Complaint”) against her filed by ANTHONY THOMAS (“Plaintiff,” or “Thomas”) on March 21,
26   2019, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”).
27          This Motion is supported by the following Memorandum of Points and Authorities and the
28   [Proposed] Order, Omnibus Request for Judicial Notice filed on April 12, 2019 (Docket No. 22),

                                                Page - 1
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss           Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 2 of 8




 1   pleadings and papers on file herein, and such other matters that may be presented to the Court at

 2   hearing.

 3          Pursuant to Civil Local Rule 7-3, Plaintiff’s opposition or statement of non-opposition must

 4   be served and filed no later than 14 days after the filing of this motion.

 5          I.      RELIEF REQUESTED

 6          Pursuant to FRCP 12(b)(6), TIRRE requests this Court dismiss the Complaint against her

 7   without leave to amend.

 8          II.     STATEMENT OF ISSUES TO BE DECIDED

 9          1.      Does the Complaint against TIRRE state any claims upon which relief can be

10   granted?

11          2.      Are the claims against TIRRE in the Complaint barred by the “agent immunity” rule?

12                          MEMORANDUM OF POINTS AND AUTHORITIES

13          I.      INTRODUCTION

14          A matter that is properly the subject of judicial notice under Federal Rule of Evidence 201

15   may be considered along with the Complaint when deciding a motion to dismiss for failure to state a

16   claim. Skilstaf, Inc. v. CVS Caremark Corp., 669 F3d 1005, 1016, fn. 9 (9th Cir. 2012) TIRRE

17   therefore requests the Court take judicial notice of several bankruptcy court documents (including

18   related appeals) in the Omnibus Request for Judicial Notice (“RJN”) filed on April 12, 2019 (Docket

19   No. 22). The RJN is designed to assist the Court in understanding the factual and procedural history

20   of Thomas’s long running dispute with Kenmark, and thereby evaluate the Complaint in the

21   appropriate context.

22          Thomas is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy Case”)

23   pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Court”). The

24   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently

25   converted to a Chapter 7 Case on August 29, 2014. The Chapter 7 Trustee is co-defendant Jerri

26   Coppa-Knudson (“Bankruptcy Trustee), represented in the Bankruptcy Case by co-defendant Jeffrey

27   L. Hartman. (RJN, Exhibit 1 – Bankruptcy Case Docket; Exs. 2 - 3)

28          TIRRE represented co-defendant KENMARK VENTURES, LLC (“Kenmark”) as local

                                                Page - 2
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss              Case No.: CV-19-1480 JSW
     Complaint
          Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 3 of 8




 1   counselwith co-defendant WAYNE A. SILVER in the Bankruptcy Case, and in a bankruptcy

 2   adversary proceeding against Thomas filed in the Bankruptcy Case, Adversary Proceeding No. 14-

 3   5022 (“Adversary Proceeding”).1 (RJN, Ex. 7, Adversary Proceeding Docket) The Adversary

 4   Proceeding was filed to determine whether a $4.5 million dollar judgment against Thomas in favor of

 5   Kenmark (the “Superior Court Judgment,” RJN Ex. 8) in Santa Clara Superior Court, Case No.

 6   108CV130667 (the “Santa Clara Case”) was non-dischargeable under the Federal bankruptcy laws.

 7   (RJN, Ex. 9, Adversary Complaint).

 8          Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a judgment

 9   against Thomas finding the Superior Court Judgment was non dischargeable (RJN, Ex. 10, the “Non-

10   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

11   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision (RJN, Ex.

12   11). Thomas appealed to the Ninth Circuit Court of Appeals, which also affirmed. (RJN, Ex. 12).

13   Thomas then filed a motion to recall the mandate, which was denied (RJN, Ex. 13). Thomas has now

14   filed a Petition for Cert with the U.S. Supreme Court, which is pending. (RJN, Ex. 14).

15          TIRRE moves for dismissal on two grounds under FRCP 12(b)(6):

16          First, the Complaint is a “shotgun” style complaint that jumbles multiple claims together and

17   includes allegations immaterial to those claims. It is impossible to know which allegations are

18   directed at TIRRE. Such a “shotgun” complaint does not meet the federal pleading standards under

19   FRCP 8, and the Complaint therefore fails to state a claim and should be dismissed under FRCP Rule

20   12(b)(6).

21          Second, TIRRE is not alleged to have acted in any manner other than as counsel for

22   Kenmark, and is therefore immunized under the “agent immunity rule” codified in California Civil

23   Code Section 1714.10. The Complaint therefore fails to state a claim against TIRRE and should be

24   dismissed under FRCP Rule 12(b)(6).

25
26
     1
27    See RJN, Ex. 1 (Bankruptcy Case Docket), Docket Entries 65, 66 and 68 dated May 21 – May 27,
     2014: Motion of Wayne A. Silver to Appear Hac Vice and Designate Amy N. Tirre as Local
28   Counsel, and Order approving same).
                                                Page - 3
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss           Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 4 of 8



            II.     The Complaint Fails to State a Claim Because it Is “Shotgun” Style, Jumbles
 1                  Multiple Claims Together, Includes Allegations Immaterial To Those Claims,
 2                  and Does Not Meet the Federal Pleading Standard Under FRCP Rule 8

 3          TIRRE acknowledges that pleadings of pro se litigants are held to less rigid standards than

 4   those drafted by attorneys. However, even pro se pleadings “must meet some minimum threshold in

 5   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. United States

 6   Dept. of Navy, 66 F3d 193, 199 (9th Cir. 1995); Harris v. Bank of Am., NA (In re Harris), 596 F.

 7   App'x 581 (9th Cir. 2015)

 8          The sole allegation against TIRRE in the Complaint is:
            Defendant Amy Tierre is an individual and resident of Washoe County, NV and is
 9
            an attorney engaged in the conspiracy to deprive Plaintiff Anthony Thomas of his
10          civil and constitutional rights. (Complaint, ¶21)

11          FRCP Rule 8(a)(2) and (3) require a complaint to contain “a short and plain statement of the
12   claim showing that the pleader is entitled to relief,” and “a demand for the relief sought.” The
13   Complaint does not meet that requirement, because it does not connect any of the allegations, to any
14   of the claims, to any of the defendants. The Complaint does not explain why TIRRE is being sued,
15   the alleged conduct TIRRE engaged in that deprived Thomas of Constitutional Rights, what those
16   Constitutional Rights were, and any alleged damages cause by TIRRE’s alleged conduct.
17          Although a federal claimant is not required to detail all factual allegations, the complaint
18   must provide "more than labels and conclusions, and a formulaic recitation of the elements of a cause
19   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955 (2007) While
20   the court must assume that all facts alleged in a complaint are true and view them in a light most
21   favorable to the nonmoving party,2 it need not accept as true any legal conclusion set forth in the
22   complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)
23
     2
24     The Court need not accept as true allegations that contradict facts which may be judicially noticed
     by the Court. (Von Saher v. Norton Simon Museum of Art at Pasadena 592 F3d 954, 960) For
25   example, the court may properly consider matters of public record (e.g., pleadings, orders and other
26   papers on file in another action pending in the court; records and reports of administrative bodies; or
     the legislative history of laws, rules or ordinances) … as long as the facts noticed are not subject to
27   reasonable dispute. Intri-Plex Technologies, Inc. v. Crest Group, Inc. 499 F3d 1048, 1052 (9th Cir.
     2007))
28

                                                Page - 4
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss            Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 5 of 8




 1   Additionally, a complaint must set forth a plausible claim for relief; a possible claim for relief is not

 2   enough. "In sum, for a complaint to survive a motion to dismiss, the non-conclusory 'factual content,'

 3   and reasonable inferences from that content, must be plausibly suggestive of a claim entitling the

 4   plaintiff to relief." Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 556

 5   U.S. at 678) Even a pro se complaint must still state a plausible claim for relief. Hebbe v. Pliler, 627

 6   F.3d 338, 342 (9th Cir. 2010); Nielsen v. Rabin, 746 F3d 58, 63 (2nd Cir. 2014)

 7          This Complaint does not contain a plausible claim against TIRRE, and is subject to dismissal

 8   for (1) the lack of a cognizable legal theory, and/or (2) the absence of sufficient facts alleged under a

 9   cognizable legal theory. (Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990);

10   Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir. 1984)) The Complaint

11   should therefore be dismissed against TIRRE for failing to state a claim under FRCP Rule 12(b)(6).

12          III.    The Complaint Fails to State a Claim against TIRRE Because TIRRE is Not
                    Alleged to Have Acted as Anything Other Than a Licensed Attorney on Behalf of
13                  Kenmark, and TIRRE is Therefore Immunized by the Agent’s Immunity Rule
14          Under the agent's immunity rule, "an agent is not liable for conspiring with the principal
15   when the agent is acting in an official capacity on behalf of the principal." Pavicich v. Santucci, 85
16   Cal.App.4th 382, 394, 102 Cal. Rptr. 2d 125 (2000), cited in Bus. Integration Tech. v. Mulesoft Inc.,
17   No. C 11-04782 EDL, 2011 U.S. Dist. LEXIS 136080, at *20 (N.D. Cal. Nov. 28, 2011) For the
18   agent immunity rule to apply, the agent must be acting on behalf of the principal in the scope of
19   employment. Crystal Cruises, Inc. v. Electra Cruises, Inc., No. SACV 08-1054 AG (RNBx), 2009
20   U.S. Dist. LEXIS 136370, at *4 (C.D. Cal. Mar. 9, 2009)
21          An attorney, acting in the ordinary course and scope of his retention on behalf of a client,
22   cannot be sued by a third party unless (1) the attorney has an independent legal duty to the third
23   party, or (2) the attorney's acts go beyond the performance of a professional duty to serve the client
24   and involve a conspiracy to violate a legal duty in furtherance of the attorney's financial gain. (See,
25   Berg & Berg Enterprises, LLC v. Sherwood Partners, Inc., 131 Cal. App. 4th 802, 835, 32 Cal. Rptr.
26   3d 325 (2005) (applying the agent immunity rule in the context of an aiding and abetting theory))
27          California Civil Code Section 1714.10 codified the agent’s immunity rule with respect to
28   attorneys; Section 1714.10 states:

                                                Page - 5
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss             Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 6 of 8



                    (a) No cause of action against an attorney for a civil conspiracy with
 1                  his or her client arising from any attempt to contest or compromise a
 2                  claim or dispute, and which is based upon the attorney’s representation
                    of the client, shall be included in a complaint or other pleading unless
 3                  the court enters an order allowing the pleading that includes the claim
                    for civil conspiracy to be filed after the court determines that the party
 4                  seeking to file the pleading has established that there is a reasonable
 5                  probability that the party will prevail in the action. The court may
                    allow the filing of a pleading claiming liability based upon such a civil
 6                  conspiracy following the filing of a verified petition therefor
                    accompanied by the proposed pleading and supporting affidavits
 7
                    stating the facts upon which the liability is based. The court shall order
 8                  service of the petition upon the party against whom the action is
                    proposed to be filed and permit that party to submit opposing affidavits
 9                  prior to making its determination. The filing of the petition, proposed
                    pleading, and accompanying affidavits shall toll the running of any
10
                    applicable statute of limitations until the final determination of the
11                  matter, which ruling, if favorable to the petitioning party, shall permit
                    the proposed pleading to be filed.
12
                    (b) Failure to obtain a court order where required by subdivision (a)
13                  shall be a defense to any action for civil conspiracy filed in violation
                    thereof. The defense shall be raised by the attorney charged with civil
14                  conspiracy upon that attorney’s first appearance by demurrer, motion
15                  to strike, or such other motion or application as may be appropriate.
                    Failure to timely raise the defense shall constitute a waiver thereof.
16
                    (c) This section shall not apply to a cause of action against an attorney
17                  for a civil conspiracy with his or her client, where (1) the attorney has
                    an independent legal duty to the plaintiff, or (2) the attorney’s acts go
18                  beyond the performance of a professional duty to serve the client and
                    involve a conspiracy to violate a legal duty in furtherance of the
19
                    attorney’s financial gain.
20                  (d) This section establishes a special proceeding of a civil nature. Any
21                  order made under subdivision (a), (b), or (c) which determines the
                    rights of a petitioner or an attorney against whom a pleading has been
22                  or is proposed to be filed, shall be appealable as a final judgment in a
                    civil action.
23
                    (e) Subdivision (d) does not constitute a change in, but is declaratory
24                  of, the existing law.
25          California Civil Code Section 1714.10 was enacted to combat “the use of frivolous
26   conspiracy claims that were brought as a tactical ploy against attorneys and their clients and that
27   were designed to disrupt the attorney-client relationship.” Berg & Berg Enterprises, LLC v.
28

                                                Page - 6
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss            Case No.: CV-19-1480 JSW
     Complaint
           Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 7 of 8




 1   Sherwood Partners, Inc. Id., at 816 The §1714.10(c) exceptions were added to the statute three years

 2   after its enactment to limit its scope and application. Berg & Berg, at p. 818; see also, Cortese v.

 3   Sherwood, 26 Cal. App. 5th 445, 453-54, 237 Cal. Rptr. 3d 108, 113-14 (2018)

 4          Plaintiff’s Complaint nowhere alleges TIRRE acted other than in the capacity of a licensed

 5   attorney representing Kenmark. There are no allegations that TIRRE either had an independent legal

 6   duty to the Plaintiff, or went beyond the performance of a professional duty to serve Kenmark that

 7   involves a conspiracy to violate a legal duty in furtherance of TIRRE’s financial gain.3 Indeed,

 8   Plaintiff would have to commit perjury to make any such allegations against TIRRE. Plaintiff’s

 9   failure to seek an order under California Civil Code Section 1714.10 subjects the claims against

10   TIRRE to a motion to strike. Flores v. Emerich & Fike, 416 F. Supp. 2d 885, 909 (E.D. Cal. 2006)

11   Moreover, regardless of Plaintiff’s failure to seek an order under California Civil Code Section

12   1714.10, Plaintiff’s Complaint fails to state a claim against TIRRE because TIRRE is immunized by

13   the agent’s immunity rule.

14          IV.     The Complaint Should Be Dismissed With Prejudice

15          TIRRE recognizes that if a court dismisses a pro se complaint, it should normally grant leave

16   to amend even if no request to amend the pleading was made, unless it determines that the pleading

17   could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

18   Cir. 2000) Such is the case here. A pro se complainant such as Thomas can plead himself out of

19   court by pleading facts that undermine the allegations set forth in his Complaint, Henderson v.

20   Sheahan, 196 F3d 839, 846 (7th Cir. 1999), and has done precisely that.

21          The Complaint against TIRRE should be dismissed without leave to amend.

22          Date: April 15, 2019
                                                           /s/ Wayne A. Silver
23                                                         Wayne A. Silver, Defendant in pro se and
                                                           Attorney for Defendant AMY N. TIRRE
24
25   3
      In furtherance of the attorney's financial gain" means that through the conspiracy, the attorney
26   derived economic advantage over and above monetary compensation received in exchange for
     professional services actually rendered on behalf of a client. Berg & Berg, Id. at 834-35, cited in
27   Lauter v. Anoufrieva, No. CV 07-6811 JVS(JC), 2010 U.S. Dist. LEXIS 97069, at *85-87 (C.D. Cal.
     July 14, 2010)
28

                                                Page - 7
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss             Case No.: CV-19-1480 JSW
     Complaint
          Case 4:19-cv-01480-JSW Document 27 Filed 04/15/19 Page 8 of 8




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for AMY N. TIRRE.

 6          On April 15, 2019 I electronically filed the foregoing DEFENDANT AMY N. TIRRE’S

 7   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT PURSUANT TO FED. R.

 8   CIV. P. 12(b)(6) and 12(b)(1); MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 9   with the U.S. District Court for the Northern District of California by using the CM/ECF system. All

10   participants in the Action that are registered as CM/ECF users will be served by the CM/ECF

11   system.

12          In addition on said date, I served the foregoing described document on Anthony Thomas,

13   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

14   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

15   follows:

16          Anthony Thomas
            7725 Peavine Peak Court
17          Reno, NV 89523
18   and on the same day, depositing said envelope in the U.S. Mail at Henderson, Nevada.
19          I declare under penalty of perjury under the laws of the United States of America that the
20   foregoing is true and correct. Executed on April 15, 2019 at Henderson, Nevada.
21                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
22
23
24
25
26
27
28

                                                Page - 8
     Defendant Amy N. Tirre’s Notice of Motion and Motion to Dismiss             Case No.: CV-19-1480 JSW
     Complaint
